Citation Nr: 0719228	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  99-00 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right abdominal rectus muscle protuberance and 
probable tear.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain with degenerative changes at 
L4-5 and L5-S1.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part, granted service 
connection for right abdominal rectus muscle protuberance, 
probable tear, and chronic lumbosacral strain, bulging 
annulus, L2-5, mild degenerative changes, X-ray evidence, 
effective March 9, 1998.  Both conditions were evaluated as 
noncompensable.  

In March 1999 the veteran testified before a Hearing Officer 
at the RO (RO hearing).  A transcript of that hearing is of 
record.  

A May 1999 rating decision granted increased initial 
evaluations of 10 percent each for both of the disabilities 
on appeal.  A May 2000 rating decision subsequently increased 
the evaluation of lumbosacral strain with degenerative 
changes, L4-5 and L5-S1 to 20 percent, effective March 3, 
1998.  

In November 2001 the veteran testified before the undersigned 
in Washington, D.C.  A transcript of that hearing is of 
record.  

In February 2002 the Board undertook further development of 
the claim for an increased initial evaluation for the low 
back disability, pursuant to the provisions of 38 C.F.R. 
§ 19.9 (2002) and Board procedures then in effect.  However, 
the provision of 38 C.F.R. § 19.9 purporting to confer upon 
the Board the jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board but not reviewed by the RO 
was later held to be invalid.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

In a March 2002 decision the Board denied entitlement to an 
initial evaluation in excess of 10 percent for a right 
abdominal rectus muscle protuberance, probable tear.  

The veteran appealed the March 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
An August 2003 Joint Motion for Remand requested that the 
Board decision be vacated and remanded.  An August 2003 Court 
order granted the motion.  In March 2005 the Board remanded 
the issues on appeal for further development.   

The March 2002 Board decision noted that the veteran raised a 
claim of entitlement to service connection for a knee 
disability as secondary to his service connected back 
disability.  This matter was referred to the RO.  It does not 
appear that any action has been taken on this claim and, as 
such, it is again referred to the RO for appropriate action.  

The issue of entitlement to an initial evaluation in excess 
of 20 percent for lumbosacral strain with degenerative 
changes at L4-5 and L5-S1 is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Right abdominal rectus muscle protuberance, probable tear, is 
manifested by painful recurrences of a lump when coughing or 
straining stomach muscles, with no evidence of herniation, 
need for a belt, or disability equivalent to moderately 
severe injury to muscle group XIX.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for right abdominal rectus muscle protuberance, 
probable tear, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5319, 5326 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

An April 2005 VCAA letter advised the veteran of the 
information and evidence required to establish entitlement to 
an initial evaluation in excess of 10 percent for the right 
abdominal rectus muscle protuberance.  This VCAA letter 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

With respect to the fourth element, the April 2005 VCAA 
letter stated, "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
veteran was thus adequately advised of the fourth element of 
the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice could not have been provided prior to the initial 
decision, because the VCAA did not become effective until 
after the initial decision on the claim.  In such a case, the 
timing deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The June 2006 
supplemental statement of the case (SSOC) considered the 
claim based on the evidence of record.  This readjudication 
acted to remedy any timing defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  
        
The courts have held that once service connection is granted 
the claim is substantiated, and further notice as to the 
rating or effective date elements is not required.  Dingess 
v. Nicholson, at 490-1 (In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated--it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled).  Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007); Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. 
App. Mar. 22, 2007)

Nevertheless, a March 2006 letter provided the veteran with 
notice regarding disability ratings and effective dates.  
Thus, all required notice has been given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA treatment 
records have been associated with the claims file.  In 
addition, the veteran was afforded VA examinations to 
evaluate his right abdominal rectus muscle protuberance in 
July 1998 and August 2005.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran's right abdominal rectus muscle protuberance has 
been rated by analogy under Diagnostic Code 5326.  This 
diagnostic code provides a 10 percent evaluation for 
extensive muscle hernia, without other injury to the muscle.  
38 C.F.R. § 4.73, Diagnostic Code 5326.  

At VA general medical examination in July 1998 there were no 
hernias on examination and the abdomen was within normal 
limits.  At VA digestive examination on the same date the 
veteran denied any type of hernia surgery, but stated that he 
had a history of some abdominal pain when doing sit-ups.  He 
reported that this pain occurred when he was in the military, 
so he reduced his sit-up frequency and the pain went away.  

On examination the abdomen was soft without organomegaly and 
normal bowel sounds were present.  There were no ventral or 
umbilical hernias present.  With cough or straining the 
veteran had a slight protuberance of the right lower 
abdominal rectus muscle, just below the umbilicus.  The 
diagnosis was probable small right abdominal rectus muscle 
tear with no hernia present.   

At the March 1999 RO hearing the veteran testified that he 
had been in service for about a year or a year and a half 
when he noticed that he could not do as many sit-ups as he 
had previously been able to perform and noticed a small lump 
on his abdomen, which he was told was a muscle tear, and that 
he should not do so many sit-ups.  He stated that he no 
longer did sit-ups because of the pain.  He added that he 
experienced pain in the muscle on vomiting.  

The veteran stated that he had not been prescribed any 
therapy or told to wear a binder for the abdominal muscle, 
but was just told to "take it easy."  He reported that he 
did not experience pain on all coughing, but did have pain 
with hard coughing and added that there were not too many 
things he could think of around the house that would bother 
his muscle.  

At the November 2001 Board hearing the veteran testified that 
his right abdominal muscle hurt and that he still had a lump 
sticking out of his stomach.  

At VA examination in August 2005 the veteran reported pain of 
2-3 out of 10 in the right abdominal rectus muscle, 
particularly on lifting heavy objects.  He denied taking any 
analgesics for this disability.  The examiner noted that the 
pain minimally impaired the veteran in his employment as a 
lab technician, since the muscle hurt on lifting or carrying 
moderately heavy objects.  

Physical examination of the abdomen was normal.  Examination 
of the right rectus abdominus muscle revealed evidence of a 
partial tear at the level of the umbilicus, slightly to the 
right of the midline.  The diagnosis was partially ruptured 
right rectus abdominus muscle.  The examiner opined that this 
condition was minimally impairing the veteran in his ability 
to fulfill the requirements of his job.    

The Board notes that the March 2005 remand instructed that 
the VA examiner should render an opinion as to whether the 
right abdominal rectus muscle protuberance, probable tear, 
caused slight, moderate, moderately-severe, or severe 
impairment.  Although the August 2005 VA examiner did not 
specifically use one of the four adjectives listed in the 
remand directive, the examiner did opine that the right 
abdominal rectus muscle disability resulted in minimal 
impairment.  

As the examiner provided an opinion regarding the degree of 
impairment, and as the description of "minimal" impairment 
is consistent with "slight" impairment, this examination 
substantially complies with the March 2005 remand directive, 
and provides all necessary findings and opinions to decide 
the merits of the claim.  See Forcier v. Nicholson, 19 Vet. 
App. 414 (2006) (remand not required for compliance with 
remand instructions where further action would be of no 
benefit); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  

VA treatment records from February 1998 to January 2006 are 
negative for complaints regarding or treatment for the right 
abdominal rectus muscle protuberance.  

Although the veteran is in receipt of the maximum evaluation 
under Diagnostic Code 5326, the Board can consider evaluating 
the disability under other diagnostic codes.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

The Board has considered entitlement to an initial evaluation 
in excess of 10 percent under Diagnostic Code 7339, which 
evaluates postoperative ventral hernias, since it is based in 
part on disability of the recti muscles.  This diagnostic 
code provides a 20 percent evaluation for a small 
postoperative ventral hernia, not well supported by a belt 
under ordinary conditions, or a healed ventral hernia, or 
postoperative wounds with weakening of the abdominal wall and 
indication for a supporting belt.  

However, the medical evidence indicates no hernia, and the 
veteran has specifically denied being prescribed any therapy, 
including binders, for his right abdominal rectus muscle.  
The veteran's chief complaints have been pain and a 
protuberance in the abdomen, and the veteran has not 
reported, nor is there medical evidence indicating, the need 
for additional support.  Therefore, the criteria for an 
initial evaluation in excess of 10 percent under Diagnostic 
Code 7339 have not been met.  38 C.F.R. § 4.114, Diagnostic 
Code 7339.  

An evaluation in excess of 10 percent is also available under 
Diagnostic Code 5319, which evaluates injuries to muscle 
group XIX, the muscles of the abdominal wall, including the 
rectus abdominus.  This diagnostic code provides evaluations 
of 0, 10, 30, and 50 percent for injuries which are slight, 
moderate, moderately severe, and severe, respectively.  
38 C.F.R. § 4.73, Diagnostic Code 5319.  

Moderately severe disability of muscles, as required for an 
evaluation in excess of 10 percent in this case, is 
characterized by a through and through or deep penetrating 
wound by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History and 
complaint characteristic of moderately severe muscle injury 
includes service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a report of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c)

Objective findings characteristic of moderately severe muscle 
disability include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side are also indicative of 
moderately severe muscle disability.  Tests of strength and 
endurance compared with the sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

The veteran has not required prolonged hospitalization, 
treatment, or surgery for the rectus tear, which has been 
described as small, and therefore does not appear equivalent 
to the through and through or deep penetrating injury with 
prolonged treatment contemplated for a "moderately severe" 
disability.  Further, there is no evidence of prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  There is also no medical evidence of loss of 
muscle strength, fascia, or substance, nor are there ongoing 
complaints or findings of the cardinal signs of muscle 
impairment.  There is also no evidence of an inability to 
keep up with work requirements resulting from the right 
abdominal rectus muscle protuberance.  

As the right abdominal rectus muscle protuberance does not 
more nearly approximate a "moderately severe" muscle 
injury, entitlement to an evaluation in excess of 10 percent 
is not available under this diagnostic code.  38 C.F.R. 
§ 4.73, Diagnostic Code 5319.  

Hence, the medical evidence does not demonstrate that the 
right abdominal rectus muscle protuberance, probable tear, 
warrants an evaluation in excess of 10 percent under the 
rating criteria.  38 C.F.R. §§ 4.7, 4.21.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
10 percent evaluation reflects the highest level of 
disability since the effective date of the grant of service 
connection, March 9, 1998.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran has not reported any specific interference with 
employment resulting from the right abdominal rectus muscle 
disability, and the most recent VA examiner specifically 
opined that this disability was only minimally impairing the 
veteran in his ability to perform his job, thus, marked 
interference with employment has not been shown.  
Additionally, the right abdominal rectus muscle protuberance 
has not required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
initial evaluation in excess of 10 percent for the right 
abdominal muscle protuberance, probable tear.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right abdominal rectus muscle protuberance and probable 
tear is denied.  

REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

The March 2005 remand specifically instructed that the 
veteran should be afforded an orthopedic and neurological 
examination to determine the nature, extent, and severity of 
the lumbar spine disability.  The examiner was asked to opine 
whether the veteran's disc disease resulted in partial or 
complete paralysis, neuralgia, or neuritis of any nerve.  If 
so, the examiner was asked to specify the nerve involved and 
express an opinion as to whether such paralysis, neuritis, or 
neuralgia is mild, moderate, or severe.  These findings were 
requested in order to rate the disability in accordance with 
applicable rating criteria.  See 38 C.F.R. § 4.124a (2006).

On VA examination in August 2005, the orthopedic examiner 
opined that there was no evidence of nerve paralysis, 
neuralgia, or neuritis; however, the neurological examiner 
opined that the veteran showed signs of lumbosacral 
radiculopathy, and that sensory examination showed L5-S1 
abnormalities.  The neurological examiner opined that the 
radiculopathy was at least as likely as not related to the 
low back condition incurred in service.  

In light of the conflicting findings regarding neurological 
manifestations of the veteran's low back disability, each 
examiner offered an addendum in January 2006.  The orthopedic 
examiner stated that he agreed with the neurological 
examiner, and deferred all results of neurology examination 
to the neurologist's report.  The neurological examiner 
stated that lumbar radiculopathy is when a lumbar spine 
injury has resulted in damage to the lumbar nerve roots as 
they exit the spinal cord, and that this diagnosis was 
consistent with the orthopedic examiner's diagnosis of lumbar 
strain.  

The foregoing demonstrates that the veteran has current 
neurological manifestations of his low back disability; 
however, the examination reports and addendums do not include 
an opinion regarding the degree of neurological impairment, 
as requested in the March 2005 remand.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner 
who conducted the August 2005 VA 
neurological examination.  The examiner 
should review the report of examination 
and the claims file, indicate the nerve 
affected, and describe the severity of 
nerve involvement as mild, moderate, 
moderately severe, or severe.

The examiner should also opine as to the 
severity of any lumbar disc disease.

If the examiner is unable to answer these 
questions, the veteran should be afforded 
an examination to obtain the necessary 
information.

The requested findings are needed in 
order to evaluate the veteran's 
disability in accordance with the rating 
schedule, it is therefore imperative that 
the examination report contain the 
requested findings.

2.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


